TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00141-CV



Blackmon-Mooring Steamatic, Inc., Appellant

 
v.


Paula J. Wood, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT 
NO. GN300672, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N



	The parties have settled the issues between them.  Based on their agreement, appellant
Blackmon-Mooring Steamatic, Inc. asks this Court to vacate the judgment of the trial court, dismiss
this interlocutory appeal, and apportion costs according to the party incurring them.  
	On appellant's motion, the judgment of the trial court is hereby vacated, this appeal
is dismissed, and costs are taxed to the party incurring same.  Tex. R. App. P. 42.1(a)(1).

						__________________________________________
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith 
Judgment Vacated and Cause Dismissed on Appellant's Motion
Filed:   April 29, 2004